Citation Nr: 1541348	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for status post cystectomy scar on back. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for myopia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's scar, status post cystectomy is painful.   

2.  The Veteran has a refractive error, which is not a disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for status post cystectomy scar on back have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007).

2.  The criteria for a grant of service connection for an eye condition, to include a refractive error, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Scar 

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran asserts entitlement to a compensable rating for his service-connected scar status post cystectomy.  Upon review the evidence of record, the Board has determined that a compensable rating for a scar is warranted. 

The Veteran's scar disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin. Specifically, these amendments concern 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805.  The amendments apply to applications for benefits received by VA on or after October 23, 2008.  The October 2008 revisions, however, are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  A Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118  may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review. Id.  The Veteran filed his claim for an increased rating in September 2006, and as he has not specifically requested consideration under the new provisions, only the pre-October 23, 2008 version of the schedular criteria is applicable in this case.

In October 2006, the Veteran underwent a VA examination for his scar.  He had a cyst on his back removed in service.  The Veteran stated at the examination that the scar is sensitive to temperature, for instance it bothers him in the shower when water falls on it.  He has not sought any treatment for the pain.  

The examiner noted that the scar is on the upper back area and it is 3 cm x 1.5 cm and pear shaped.  It is not tender or adherent.  The texture is smooth.  There was no evidence of ulceration, elevation, loss of tissue, inflammation and the color of the scar is the same as the surrounding skin.  The examiner could not identify any disfigurement or loss of function due to the scar.  

On the Veteran's June 2010 substantive appeal, he stated that the scar on his back is painful, as well as tender to the touch, and he should be compensated for this at a 10 percent rating.  

Although the examiner did not find the scar was tender, the Veteran is competent to describe pain and sensitivity to temperature as it is something of which he has personal knowledge. Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Accordingly, resolving all doubt in the Veteran's favor an increased 10 percent evaluation is warranted.  

A higher evaluation is not warranted as there is no indication the scar was deep or caused limitation of motion and covered an area exceeding 12 square inches (77 sq. cm.) to grant a higher rating under Diagnostic Code 7801.  There was also no evidence that the scar resulted in limitation of motion of the affected part and accordingly a rating under Diagnostic Code 7805 is not warranted.    

Myopia 

The Veteran contends that he is entitled to service connection for myopia also known as near-sightedness.  For the reasons that follow, the Board has determined that service connection for myopia is not warranted. 

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Accordingly, such a disorder cannot be service-connected, absent evidence of aggravation by a superimposed disease or injury.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999). 

In this regard, the evidence of record fails to diagnose any condition other than refractive errors.  

Service connection may be allowed for refractive errors provided there is evidence of a superimposed disease or injury during service, which has aggravated the refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993).  The Veteran's service treatment records show that the Veteran's uncorrected visual acuity decreased during active duty service.  On the Veteran's Report of Medical History that was recorded upon entrance into service, his uncorrected vision was 20/20.  During service, the Veteran had several eye examinations.  A Report of Medical History from November 1998 reports the Veteran's uncorrected vision as 20/70 bilaterally.  In September 2001, the Veteran's uncorrected vision was reported as 20/50 bilaterally and in October 2002, and Abbreviated Aeromedical examination states that the Veteran's uncorrected vision was 20/100 bilaterally.  There is a Report of Medical examination from November 2003 where the Veteran's uncorrected vision was 20/60 bilaterally.  There is also evidence that the Veteran wore glasses and contacts during service and that his prescription changed while in service. 

In sum, while service records clearly demonstrate treatment for decreased visual acuity there is no evidence of any superimposed disease or injury, nor has the Veteran asserted there was any superimposed disease or injury in service.  As such, the only diagnosed condition of the eye is refractive in nature.  As noted above, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as refractive errors are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Therefore, the Veteran's claim for service connection for refractive error must be denied.  38 C.F.R. § 3.303(c).  

The Board acknowledges that the Veteran sincerely believes that his current eye disability is related to his many years of service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis on which service connection may be granted.  The Board has also considered the benefit of the doubt in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated September 2006 and November 2006 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   
  
The Veteran was provided a VA examination in October 2006 which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide provided a thorough evaluation of the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was not provided a VA examination for his myopia.  Since a refractive error is not considered a disability for VA purposes, and there is no evidence of record of any superimposed disease or injury, nor has the Veteran asserted there was any superimposed disease or injury in service, a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial 10 percent rating for status post cystectomy scar on back is granted.  

Entitlement to service connection for myopia is denied.  


REMAND

The Veteran has asserted entitlement to service connection for bilateral hearing loss.  Specifically, he claims that he had threshold shifts in his hearing after serving 20 years in the military.  The Board finds that prior to making a determination on the merits of the claim, further development is warranted.  

The Veteran stated on his substantive appeal that he felt that his hearing examination from October 2006 was inadequate.  He reports that the examiner pulled him out of the hearing booth and chastised him for "not trying hard enough."  He believes that this was not appropriate behavior on the part of the examiner and that he did not received a fair evaluation.  As such, the Board had decided to afford the Veteran another audiological examination to ascertain whether or not the Veteran has bilateral hearing loss under 38 C.F.R. § 3.385 and if so, whether that hearing loss is related to any incident of the Veteran's active service.  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an audiological examination to assess whether the Veteran has hearing loss within the meaning of VA regulations.  Any and all indicated evaluations, including audiometric and speech recognition using the Maryland CNC should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and records of treatment for hearing loss and opine whether it is at least as likely as not (a 50 % probability or more) that the Veteran has hearing loss that is related to his in-service acoustic trauma from serving as an aviator.  

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims fie, must be made available to the examiner for review in connection with the examination.
 
2.  After completing the above development and any additional development deemed necessary the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


